Citation Nr: 1622954	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-31 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating evaluation higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for ischemic heart disease (IHD) as a result of exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus type II (diabetes) as a result of exposure to herbicides.

4.  Entitlement to service connection for hypertension as a result of exposure to herbicides or a service-connected disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to February 1965, from September 1966 to September 1968, and from May 1, 1992 to May 9, 1992.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran was provided an October 2015 video hearing before the undersigned Veterans Law Judge.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  The Veteran did not have chronic symptoms of diabetes mellitus, IHD, or hypertension in service.

3.  Symptoms of diabetes mellitus, IHD, and hypertension were not continuous after service separation. 

4.  Diabetes mellitus, IHD, and hypertension did not manifest to a compensable degree within one year of separation from service.

5.  Currently diagnosed diabetes mellitus, IHD, and hypertension are not related to an in-service injury, disease, or event.

6.  Currently diagnosed bilateral sensorineural hearing loss is related to active service.
 
7.  Currently diagnosed tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for IHD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for bilateral sensorineural hearing loss have been approximated.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).
 
 5.  The criteria for service connection for tinnitus have been approximated.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in October 2010.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements. 

The record reflects that the Veteran served aboard the U.S.S. Henry W. Tucker, which was in the official waters of the Republic of Vietnam at different times during the Veteran's active duty service.  A May 2009 memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) shows that a review of ships histories, deck logs, and other sources of information related to the Navy did not document or verify exposure to tactical herbicide agents aboard Navy ships during the Vietnam era.  Additionally, the RO issued a January 2011 memorandum which found that the Veteran's specific claim that he set foot on land in country could not be verified.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, because the weight of the evidence demonstrates that the Veteran was not exposed to herbicides in service, there was in fact no injury to or disease in service, and the Veteran's currently diagnosed diabetes mellitus, IHD, and hypertension had their onset years after service separation, there is no duty to provide a VA medical examination.  The Board finds that the weight of the evidence also demonstrates no symptoms of those disorders in service and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

With regard to his claim for service connection for hearing loss and tinnitus, he was provided a VA audiology examination in March 2012.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the October 2015 hearing, the undersigned fully explained the issues on appeal, noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's claimed conditions are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001). 

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" Navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small boat manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id.  

Claims based on statements that exposure occurred because herbicides were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R.                § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Claim for Diabetes Mellitus Type II, IHD, and Hypertension

The Veteran contends that he has diabetes mellitus, IHD, and hypertension as a result of Agent Orange exposure in Vietnam.  The Veteran asserts that he was exposed while he was serving aboard the U.S.S. Henry W. Tucker.  He alleges that he was exposed when he was involved in small boat operations that brought him within the inland waterways, and that he went ashore on one occasion to pick up mail.    

The Veteran's service personnel records confirm his service on the U.S.S. Henry W. Tucker from March 1967 to September 1967, and from March 1968 to June 1968; however, the records do not contain specific information that would establish whether he set foot on Vietnam land.  He submitted deck logs from the U.S.S. Henry W. Tucker which show that the destroyer provided gunfire support on several occasions.  Latitudinal and Longitudinal positions reported in the deck logs place the U.S.S. Henry W. Tucker within the coastal blue waters, and do not indicate that the vessel ever entered the inland waterways.  Further, there is no evidence that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam during the time that the Veteran served aboard the vessel.  The evidence of record does not corroborate the Veteran's statements that he went ashore to get mail or that he was involved in small boat missions in the inland waterways.  The Veteran's DD Form 214 does not show that he served as a coxswain, nor does he allege that he performed the duties of a coxswain.  

In May 2009, the JSRRC issued a Memorandum for Record subjected "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l. 

A VA Compensation and Pension Service Bulletin from January 2010 included information which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  See Compensation and Pension Service Bulletin January 2010.  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that had "brown water" operations during the Vietnam era.  Additionally, the Bulletin identified certain vessel types that operated primarily or exclusively on the inland waterways.  The VA Compensation and Pension Service updated the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents in May 2016.  The list reveals that the U.S.S. Henry W. Tucker operated on Qui Nhon Bay during 1965 and August 1968 and Mekong River Delta during March 1966 and May 1969.  It docked to pier in Da Nang Harbor on September 12, 1971.  It sent a whaleboat ashore at Da Nang for a briefing on January 23, 1969 and a medical team ashore while off Quang Ngai on February 27, 1969.  As noted, the Veteran was not onboard the U.S.S. Henry W. Tucker at any of those times.  The Board finds that his contentions that he went ashore or operated boats on the inland waterways are not credible, as the affirmative evidence of record, including JSRRC findings and the well-documented command history of the U.S.S. Henry W. Tucker, shows that the vessel did not have operations in the inland waterways during the Veteran's service.  

There is no objective evidence establishing the Veteran's contention that he was exposed to Agent Orange.  The Veteran has not indicated that he possesses any specialized knowledge in the scientific field such that he could determine without testing that herbicides were present in the blue waters off the coast of Vietnam where his vessel was operating.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Rather, those statements must be weighed against other evidence of record, including lack of documentary evidence of the incident.  

The Veteran submitted a February 2012 statement asserting that, "I am service rated for my combat in country for PTSD which should verify my incountry duties, and therefore my boots on the ground in Vietnam."  Although the Veteran has asserted combat stressors, there is no evidence that he served in a ground combat situation.  Rather, as noted, his Navy vessel provided gunfire support while maneuvering off the coast of Vietnam.  The June 2011 rating decision that granted service connection for PTSD noted, "your lay testimony is adequate to establish occurrence of the claimed stressor [of being in a firefight], as the claimed stressor is consistent with the places, types and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  Your DD 214 verifies service in an area of hostile military or terrorist activity, as evidenced by your Vietnam Service Medal."  Thus, the Veteran's presence in a combat zone, aboard a ship that was providing gunfire support, is consistent with him experiencing fear of hostile military or terrorist activities, and supports service-connection for PTSD.  The grant of service-connection for PTSD does not establish that he was present in the inland waterways or on the land in Vietnam, such that the presumption of herbicide exposure is applicable.  

He also submitted several photographs, which he described at the October 2015 Board hearing: "All the pictures I had were taken in Vietnam in 1967.  There were some on the dock of Cameron Bay and there were some that were taken when we were doing operations off the back of the fan tail with some helicopters and some small boats aside of all of us doing that and getting ready to go in.  And loading up there's some pictures but I don't have them with me of me gearing up, getting weapons ready and everything else.  We called it gearing up to go ashore and to go on the boats and do our work."  It is not clear where or when the attached pictures were taken, or whether the Veteran is in any of them.  Without additional context, the pictures are of no probative value.

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168.  

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Veteran did not have chronic symptoms of diabetes mellitus, IHD, or hypertension in service.  The service treatment records are negative for treatment, diagnoses, or complaints of any disease or injury relating to diabetes mellitus, IHD or hypertension.  

Symptoms of diabetes mellitus, IHD, and hypertension were not continuous after service separation.  In fact, a November 1993 periodic report of medical examination for the Army National Guard, conducted more than a year after separation from his last period of active duty service, shows that blood pressure was 124/82.  The examiner noted "borderline BP."  The heart and vascular system and endocrine system were described as normal.  On his report of medical history of the same date, the Veteran stated, "I am taking no medication currently."  

The evidence of record does not show, and the Veteran himself has not contended, that he has had symptoms, treatment, or a diagnosis of diabetes mellitus prior to 1997, approximately 5 years after separation from his last period of service.  A Vet Center treatment note shows that he has been taking medication to treat diabetes since January 1997.  With regard to his IHD, a July 2007 private treatment record notes that he was diagnosed with coronary artery disease in 1996.  Thus, the evidence of record does not show, and the Veteran himself has not contended, that he has had symptoms, treatment, or a diagnosis of IHD prior to 1996, approximately 4 years after separation from his last period of service and nearly 30 years after separation from his Vietnam era service.  He contends that his hypertension was caused by his IHD.  Thus, at the October 2015 Board hearing, he testified that he began receiving treatment for his hypertension some time after 2001, when he had heart surgery.  

Additionally, where certain chronic diseases, including diabetes mellitus, IHD, and hypertension become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307. 3.309(a).  The weight of the evidence does not demonstrate that the Veteran was diagnosed with diabetes mellitus, IHD, or hypertension to a compensable degree within one year of separation from service, nor is the Veteran competent to provide such evidence of a diagnoses, because he is a lay person.  Rather, as noted, the evidence of record indicates that he was diagnosed with diabetes in 1997, approximately 5 years after separation from his last period of service.  He first began treatment for heart problems associated with IHD in 1996, and for hypertension in 2001.  As noted, Army National Guard records from 1993, over a year after his separation from service, do not indicate that any of the claimed conditions were manifest to a degree of 10 percent at that time.  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board finds that weight of the evidence demonstrates that currently diagnosed diabetes mellitus, IHD, and hypertension are not related to an in-service injury, disease, or event.  As noted above there is no indication of symptoms during service or evidence suggesting the onset of either condition was during service.  The only evidence suggesting any nexus to service is the Veteran's statements asserting a nexus between his current disabilities and exposure to herbicides during service.  While the Board finds that he is competent to report the onset and symptoms of his disorders, his statements as to nexus are not competent.  As a lay person without any medical training, he is not competent to provide evidence on questions of etiology of such complex medical disabilities as diabetes and heart disease, diseases which have many different potential causes and require testing to determine a diagnosis and etiology.   

Finally, the Board acknowledges the Veteran's contention that hypertension should be service-connected on a secondary basis, as it is related to his heart condition.  However, as the Veteran is not service-connected for IHD, service connection for hypertension cannot be granted as secondary to IHD as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).

For the reasons discussed above, the Board finds that service connection for diabetes mellitus, IHD, and hypertension is not warranted on either a direct or presumptive basis.  Because a preponderance of the evidence is against findings of in-service herbicide exposure, chronic or continuous symptoms of diabetes, IHD, or hypertension since service, and relationship of current disability to service or service-connected disability, the claims must be denied, and there is not reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as a result of his active service.  He does not assert that symptoms of hearing loss or tinnitus have been continuous since service separation.  Rather, he contends that his current hearing loss and tinnitus, which manifested several years after separation, was caused by in-service acoustic trauma.  At the October 2015 Board hearing, he testified that he first noticed hearing loss and tinnitus about seven years ago, or in 2008.  When the undersigned specifically asked, "did you ever notice difficulty hearing in service?" the Veteran responded, "no I did not."  When his representative asked him if he noticed ringing in his ears during service, he stated "no it was after that."

As noted above, the Veteran served aboard a naval destroyer that provided gunfire support on several occasions during his service.  At the October 2015 Board hearing, he testified that he was exposed to noise from gunfire and engines during service.  Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154. 

The Board finds that the evidence shows that symptoms of hearing loss and tinnitus were not chronic in service.  Service treatment records are silent for complaints, treatment or diagnoses of hearing loss or tinnitus.  A November 1993 periodic report of medical examination for the Army National guard, conducted more than a year after separation from his last period of active duty service, shows that hearing acuity was within normal limits, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
5
LEFT
5
5
5
5
10

The Board further finds that the weight of the evidence demonstrates that symptoms of sensorineural hearing loss have not been continuous since service separation, and that hearing loss did not manifest to a compensable degree within one year of service separation.  Notably, the Veteran has not asserted that symptoms of hearing loss have been continuous since separation, nor has he contended that sensorineural hearing loss manifested to a compensable degree within one year of service separation.  Rather, he testified in the October 2015 hearing that he did not notice either problem until about seven years ago.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not warranted.

The remaining question therefore is whether the currently diagnosed hearing loss and tinnitus is related to service.  

The Veteran was afforded a March 2011 VA audiology examination to assist in determining whether any current hearing loss or tinnitus was caused by acoustic trauma in service.  On the authorized audiology evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
45
LEFT
25
25
20
35
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The diagnoses were bilateral tinnitus and bilateral mild to moderately severe sensorineural hearing loss in the frequency range of 3000-8000 Hz.  The VA audiologist concluded that, given the normal hearing evaluations during service and in November 1993, over one year after service separation, and the late onset of symptoms, the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of acoustic trauma in military service.  

A March 2012 VA examination also concluded the hearing loss and tinnitus were less likely than not caused by service.  This examiner also noted the normal hearing during service and for years after service.  Concerning the tinnitus, the examiner concluded it was less likely related to service as the Veteran could not specify a specific onset but only indicated it was present "a long time."  

The Veteran submitted a December 2011 statement from Dr. J.F.M., a specialist in otolaryngology/head and neck surgery:  "Patient with exposure to toxic noise in the military (combat veteran in Viet Nam), has a sensation of tinnitus in both ears.  Audiogram documents moderate sensorineural hearing loss above 2K Hz, consistent with noise induced hearing loss.  Exam is WNL.  It is more likely than not that his tinnitus and hearing loss, is related to his military service.  Tinnitus pathophysiology and noise therapy techniques were discussed.  He will follow up with me as needed."  Dr. J.F.M. did not provide a rationale for his opinion.  

The Board finds that the Veteran currently has bilateral sensorineural hearing loss disability for VA disability compensation purposes that meets the criteria of 38 C.F.R. § 3.385 as well as tinnitus.  As noted above, the March 2011 VA audiometric data indicates that the Veteran has bilateral sensorineural hearing loss, and the VA examiner reported that the Veteran has tinnitus.  

The Board finds that the evidence is at an approximate balance.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board notes that Dr. J.F.M.'s opinion was rendered without review of the Veteran's claims file, and the VA examiner's opinion was offered without a complete rationale.  The VA examiners reviewed the claims file, but based the opinions largely on the absence of hearing loss during service.  However, in Hensley v. Brown, the Court explained that the failure to meet VA's criteria for hearing loss at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability. 5 Vet. App. 155, 159-60 (1993).  Under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993). In this case, there is positive and negative evidence on the issue of whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to service.  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.












	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for ischemic heart disease (IHD) as a result of exposure to herbicides is denied.

Service connection for diabetes mellitus type II (diabetes) as a result of exposure to herbicides is denied.

Service connection for hypertension as a result of exposure to herbicides or a service-connected disability is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran was last provided a VA examination to assess his PTSD in January 2011, in conjunction with his service connection claim.  At the October 2015 Board hearing, he and his wife testified that his PTSD has gotten worse in recent years.  They specifically cited his aggressive driving and increased irritability while driving, which they feel has endangered their safety on several occasions.  The Veteran also described an increase in memory problems and social isolation.  His wife testified that his nervousness had worsened, which has led him to make impusive decisions.  

In light of the Veteran's assertions and the length of time since the last examination, an additional VA examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.").  

Additionally, any outstanding treatment records, to include from the Vet Center, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA treatment records, including Vet Center records, dated from January 2011 to the present pertaining to the Veteran's service PTSD.  Any such records should then be associated with the claims folder.

2.  Attempt to obtain all private treatment records dated from January 2011 to the present pertaining to the Veteran's service connected PTSD.  Any such records should then be associated with the claims folder.

3.  After any records requested above are obtained, schedule the Veteran for a VA psychiatric examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


